DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Priority
Receipt is acknowledged of certified copies of papers required by 37 CFR 1.55.
Information Disclosure Statement
The information disclosure statement (IDS) submitted on 6/14/2021 was considered by the examiner.
Drawings
The drawings filed on 6/14/2021 are acceptable for examination by the examiner.
Title
The title of the invention is not descriptive.  A new title is required that is clearly indicative of the invention to which the claims are directed. 
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:


(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.
(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claim(s) 1-13 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by MIYAUCHI YOSHIHIRO (cited by applicant, JP2016-102894A). 
Regarding claim 1, a nip formation member 55 comprising: a base; a high thermal conduction member 52 having a thermal conductivity greater than a thermal conductivity of the base 55; and a securing member independent from the base and the high thermal conduction member 52, the securing member 56 (reflecting plate) being configured to restrict movement of the base relative to the high thermal conduction member 52 (abstract; figures 2-3; The reflecting plate secures the conduction member at the top ends; Detailed constitution of the fixing device: paragraphs [002-003, 008-017]).
Regarding claim 2, the nip formation member further comprising a fastener (SCR2, SCR6), wherein the securing member 56 is attachable to the high thermal conduction member 52 with the base sandwiched between the securing member 
Regarding claim 3, the securing member 56 includes an insertion portion, wherein the high thermal conduction member 52 has an insertion hole, and wherein the base is sandwiched between the securing member 56 and the high thermal conduction member 52 with the insertion portion inserted in the insertion hole.
Regarding claim 4, the high thermal conduction member 52 includes bent portions longitudinally along the high thermal conduction member 52 on opposed transverse sides of the high thermal conduction member 52, respectively, wherein the base is disposed in a recess defined by the bent portions on the opposed transverse sides of the high thermal conduction member, respectively, wherein the securing member 56 includes insertion portions, wherein the bent portions have insertion holes, respectively, and wherein the base is disposed opposite the high thermal conduction member 52 via the base with the insertion portions inserted in the insertion holes, respectively.
Regarding claim 5, one of the securing member 56 and the high thermal conduction member 52 includes insertion portions on opposed transverse sides of 
Regarding claim 6, the base includes a guide extending in a transverse direction of the base to guide the securing member in a direction to attach the securing member to the base. 
Regarding claim 7, the guide 55 is configured to contact a contact member 53 opposite the nip formation member 55, to position the nip formation member 55 relative to the contact member 53.
Regarding claim 8, the securing member 52 and the base 55 have steps shaped corresponding to each other (figures 2-3, at the top end of the guide, the securing member is also stepped at the ends).
Regarding claim 9, the securing member is attachable to a longitudinal center portion, including on a longitudinal center point, of the high thermal conduction member 52 with the base sandwiched between the securing member and the high thermal conduction member.
Regarding claim 10, the securing member is configured to restrict the movement of the base relative to the high thermal conduction member 52 in a thickness direction of the high thermal conduction member 52.
Regarding claim 11, a fixing device 5 comprising: a fixing member 5; an opposed member; a heating member HTR configured to heat the fixing member 51 IN; and the nip formation member 55, the nip formation member 55 being disposed opposite an inner circumferential surface of the fixing member 51 IN to form a fixing nip N between the fixing member and the opposed member.
Regarding claim 12, the fixing member 5 includes one of a belt 51 and a film.
Regarding claim 13, an image forming apparatus (figure 1) comprising: an image forming device to form a toner image; and the fixing device 5, the fixing device 5 being configured to fix the toner image onto a recording medium.
Prior Art
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.  OGINO et al. (2016/0274511 A1) teaches a fixing device with a base and conduction member.
Contact Information
Any inquiry concerning this communication or earlier communications from the examiner should be directed to QUANA GRAINGER whose telephone number is (571)272-2135.  The examiner can normally be reached on Monday - Friday, 9-5.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Clayton Labelle can be reached on 571-272-211594.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you 

/QUANA GRAINGER/Examiner, Art Unit 2852                                                                                                                                                                                                        

QG